DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims1-3, 5-18, and 20-39 are pending and under examination.
Claim Objections
Response to Arguments: The objection to claim 11 has been withdrawn as necessitated by amendment.
The claim objection is new as necessitated by amendment.
Claim 16 is objection to because the term “collage” in line 5 of claim 16 appears to be a typographical error for the word “collagen”. It is suggested to amend the claim accordingly. Appropriate action is required. 
Claims 1, 16, 25, 36, 37, and 39 are objection to because of the phrase “does not contain other active ingredients that the”. It is suggested to amend the claims to recite “does not contain other active ingredients than the” Appropriate action is required. 
Claim Rejections - 35 USC § 112
Response to Arguments: The rejection of claims 28-34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn as necessitated by amendment. The rejection of claim 35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been withdrawn as necessitated by amendment. 
Claim Rejections - 35 USC § 101
Response to Arguments: In the remarks filed November 10, 2020, Applicants assert the claimed combination product and composition provide significantly more than the individual products alone. Specifically, Applicants assert the components of the claimed combination product and composition interact together to induce a synergistic production of hyaluronic acid 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The rejection basis is new as necessitated by amendment.
Claims 1-3, 5-18, 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural product without significantly more. The claimed invention recites a composition comprising a combination of natural products; that is, a combination of glucosamine sulfate (a natural sugar found in the fluid and tissue that cushion humans’ joints) and hyaluronic acid (natural substance found in the body) or a combination of glucosamine sulfate (a natural sugar found in the fluid and tissue that cushion humans’ joints), hyaluronic acid (natural substance found in the body) and collagen (a naturally occurring protein found in the body) wherein the combination of natural products does not contain other active ingredients besides hyaluronic acid, collagen and glucosamine sulfate. See independent claims 1 and 16. This judicial exceptions (i.e., hyaluronic acid, collagen and glucosamine sulfate) are not integrated into a practical application because the claimed glucosamine sulfate, hyaluronic acid and collagen are not markedly different from the glucosamine sulfate, hyaluronic acid and collagen that occur in nature; the claimed glucosamine sulfate, hyaluronic acid and collagen are the same (e.g., same structure) as that which occurs in nature. The claims do not include additional elements (e.g., characteristics that are different from the natural products) that are sufficient to amount to significantly more than the judicial exception because only glucosamine sulfate, hyaluronic acid and collagen are claimed.
The rejection basis is new as necessitated by amendment,
Claims 25, 26, 34, 37 and 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural product without significantly more. The claims recite administering a combination of natural products; that is, a combination of glucosamine sulfate (a natural sugar found in the fluid and tissue that cushion humans’ joints) and hyaluronic acid 
Step 1: The claims are to a process, which is one of the statutory categories of the invention.
Step 2A: The claim recites nature-based product limitations which include glucosamine sulfate (a natural sugar found in the fluid and tissue that cushion humans’ joints) and hyaluronic acid (natural substance found in the body) with and without collagen (a naturally occurring protein found in the body) as the only active ingredients. Although the claim limitation recites administering the natural products, it is recited at a high level of generality and is merely adding the words “apply it” to the judicial exception. Therefore, the limitation does not integrate the recited judicial exception into a practical application and thus the claims are directed to the judicial exception.
Step 2B: The active step of administering is equivalent to adding the words “apply it” to the judicial exception. The mere instruction to apply an exception cannot provide an inventive concept.
Therefore, the claims are ineligible under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
Response to Arguments: The rejection of claims 1-3, 5-7, 14-18, 20, 23-27 and 36-39 under 35 U.S.C. 102(a)(1) as being anticipated by Landes et al. (US 2012/0141611 A1; published 2012) has been withdrawn as necessitated by amendment. The rejection of claims 1-3, 5-8. 14-18, and 20-24 under 35 U.S.C. 102(a)(1) as being anticipated by Petito et al. (US 2002/0025921 A1; published 2002) has been withdrawn as necessitated by amendment.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The rejection is new as necessitated by amendment.
Claims 1, 5, 7, 14-16, 20, 21, and 24-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pierce (US 2002/0068718 A1; published 2002).
Regarding present claims 1 and 16, Pierce discloses a composition comprising hyaluronic acid and glucosamine sulfate (see e.g., paragraphs [0027, 0033, 0055, 0113 (examples 3, 5, 13)]; reference claims 11, 30, 36). The compositions taught by Pierce do not comprise other active ingredients. With regard to the limitation, “A cosmetic combination product and cosmetic composition”, recited in the preamble, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding present claims 5 and 20, the claims are product by process claims. The product covered by the claim is not expressly limited by the process steps set forth in the claims.
Regarding present claims 7 and 21, Pierce teaches the composition is administered orally (see e.g., ref. claims 1, 2; abstract; para. [0003]).
Regarding present claims 14, 15 and 24, Pierce teaches the compositions comprise 0.01-10 wt% hyaluronic acid and 20-60 wt% glucosamine sulfate (see paras. [0055, 0065, 0113 (examples 3, 5, 13)).
Regarding claims 25-35, Pierce discloses orally administering a composition comprising hyaluronic acid and glucosamine sulfate to a mammal that is in need of treating the reduction or inhibition of the production of hyaluronic acid (see e.g., reference claims 1, 2 and 4). With regard to the recitation of “to induce the acid synthesis of hyaluronic acid” recited in the preamble and the recitations “for inducing epidermal hyaluronic acid synthesis”, “for enhancing the dermal epidermal junction and/or the synthesis of hyaluronic acid in the dermis and connective tissues of the dermal epidermal junction”, “for combatting the signs of aging linked to the loss of connective tissue and skin”, “for combatting the signs of gaining linked to the loss of matrix tissue, dryness and dry and thin appearance of the skin”, “for combatting the signs of aging linked to the loss of matrix tissue, the appearance of lines and wrinkles and sagging skin”, “for combatting skin aging affecting the skin”, “for enhancing the effects and duration of cosmetic treatment based on hyaluronic acid”, “for enhancing skin hydration”, and “for preparing reconstructed skin and subcutaneous implants” as set forth in claims 26 and 28- 35, 
Regarding present claim 27, with respect to the wherein clause, “the hyaluronic acid synthesis is induced by the keratinocytes of the skin when the cosmetic composition or cosmetic product comprises a combination of glucosamine sulfate and hyaluronic acid”, the wherein clause simply expresses the intended result of the positively recited step of administering the claimed cosmetic product or composition.
Regarding present claim 36, Pierce discloses orally administering a composition comprising hyaluronic acid and glucosamine sulfate to a mammal that is in need of treating the reduction or inhibition of the production of hyaluronic acid (see e.g., reference claims 1, 2 and 4). With regard to the recitation of “for inducing the acid synthesis of hyaluronic acid” recited in the preamble and the recitation of “said method induces the synthesis of hyaluronic acid by the keratinocytes of the skin when the cosmetic composition or cosmetic product comprises a combination of glucosamine and hyaluronic acid”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding present claim 37 Pierce discloses orally administering a composition comprising hyaluronic acid and glucosamine sulfate to a mammal that is in need of treating the reduction or inhibition of the production of hyaluronic acid (see e.g., reference claims 1, 2 and 4). With regard to the recitation of “for limiting the appearance of fine lines, wrinkles and facial 
Regarding preset claim 38, with regard to the limitation “to combat the reappearance of wrinkles and facial sagging after injections of hyaluronic acid in the skin on the face and/or on all body parts that have been the subject of a restorative injection procedure, aesthetic or cosmetic subsequent or concurrent, but no exceeding six months between the 2 procedures”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding present claim 39, Pierce discloses orally administering a composition comprising hyaluronic acid and glucosamine sulfate to a mammal that is in need of treating the reduction or inhibition of the production of hyaluronic acid (see e.g., reference claims 1, 2 and 4). With regard to the recitation of “for extending the duration of efficacy of beauty treatments made using filler compositions” recited in the preamble, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Therefore, the disclosures of Pierce anticipate the presently claimed invention.
Claim Rejections - 35 USC § 103
Response to Argument: The rejection of claims 1-3, 5, 6, 9 and 11-13 under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN102349867A; published 2012; translation provided) and Jiang et al. (CN1319536; published 2007) has been withdrawn as necessitated by amendment.
In the remarks filed November 10, 2020, Applicants assert the claims are patentable over the teachings of the prior art of record. 
First, Applicants argue the cited prior art does not describe or suggest to specifically combine glucosamine sulfate and hyaluronic acid for the purpose of the invention. Applicants’ argument has been fully considered but is not found persuasive because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
Secondly, Applicants argue the prior art does not suggest to a person of ordinary skill in the art the surprising synergistic effect on hyaluronic acid production by NHEK and NHDF cells in vitro. Applicants argue the combination of glucosamine sulfate and hyaluronic acid with and without collagen results in synergistic stimulation of hyaluronic acid, which was not taught or suggested in the prior art. Applicants’ arguments have been fully considered but are not found persuasive. It has been held that objective evidence of nonobviouness must be commensurate in scope with the claims which the evidence is offered to support. MPEP §716.02(d). A demonstration of synergism occurs when the demonstrated effect is greater than the sum of each of the effects taken separately. MPEP §716.02(a). The evidence of synergism provided by Applicants is not a representative of the scope of the the genus claimed. The disclosures in in vitro assay wherein collagen, hyaluronic acid and glucosamine sulfate were mixed in a single composition or administered individually whereas the breadth of the claims cover the individual compositions administered by different modes of administration (oral, topical, injection (filler) and at different time intervals (simultaneous, separated, spread over time). While, the Examples state collagen, hyaluronic acid and glucosamine sulfate were administered alone or in combination, in addition to the lack of explicit disclosure of the experimental conditions that result in the asserted synergism, there is no evidence of the effect the mode of administration (e.g., alone or in combination) and/or time 
In conclusion, objective evidence of nonobviouness must be commensurate in scope with the claims which the evidence is offered to support and a demonstration of synergism occurs when the demonstrated effect is greater than the sum of each of the effects taken separately. There is no explicit indication of the experimental conditions (e.g., concentration, ratio of components, how and then the components were applied) that result in the asserted synergistic effect to make a determination of unobviousness. Therefore, the assertions of unexpected results are not persuasive and the claimed invention is rendered unpatentable over the prior art for the reasons discussed below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection is maintained.
Claims 1-3, 5, 6, and 10 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2011/0160137 A1; published 2011) and Jacobs et al. (US 2007/0092469 A1; published 2007).
Claims 1-3, 5, 6 and 10 are directed to cosmetic combination product or composition comprising glucosamine sulfate, hyaluronic acid or a combination product or composition comprising glucosamine sulfate, hyaluronic acid and collagen wherein the combination and composition do not contain active ingredients other than the glucosamine sulfate, hyaluronic acid and collagen (claim 1) and wherein the glucosamine sulfate is to be administered topically and the compositions comprising hyaluronic acid and/or collagen are intended to be administered by oral route (claim 10).
Kim et al. teach an oral composition for improving skin care comprising a collagen peptide(collagen) and at least one of selected from the group consisting of elastin protein, vitamin C and hyaluronic acid; thus, the teachings of Kim et al. encompass an embodiment of a composition comprising collagen and hyaluronic acid without other active ingredients and further reduce to practice said composition in paragraph [0030] (see e.g., the abstract; para. [0030]). 
Kim et al. do not teach the composition comprising a topical composition comprising glucosamine sulfate. 

At the time of the effective filing date, it would have been obvious to one of ordinary skill in the art to combine topical glucosamine sulfate of Jacobs with the oral composition of Kim et al. comprising collagen and hyaluronic acid to arrive at the presently claimed invention. The artisan of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because the administration of oral glucosamine sulfate increases the natural production of hyaluronic acid and collagen as taught by Jacobs (see e.g., para. [0017 and 0018]).
Regarding present claims 3, 5, and 6 the claims are product by process claims. The product covered by the claim is not expressly limited by the process steps set forth in the claims.
prima facie obvious to one of ordinary skill in the art.

The rejection is new as necessitated by amendment.
Claims 1-3, 5, 6, 8, 9, 11-14, 16-18, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pinsky (US 2014/0079749; published 2014) and Jacobs et al. (US 2007/0092469 A1; published 2007).
The teachings of Pinsky are directed to skin care compositions comprising hyaluronic acid and collagen and methods of topically administering the compositions to the skin of a patient in need for delivering collagen or collagen and hyaluronic acid to skin for skin care, combating the aging of skin, treating the appearance of wrinkles, fine lines and other forms of undesirable skin texture (see paras. [0034-0037]). Pinsky teaches the compositions can comprise agents in addition to hyaluronic acid and collagen that are useful in delaying, minimizing, or eliminating aging, wrinkling and/or other histological changes typically associated with the intrinsic and extrinsic conditions (see para. [0038]). Pinsky teach the administration of hyaluronic acid can be used to help hydrate the skin, smooth wrinkles and generally improve skin appearance (see para. [0007]). Pinsky further teach both hyaluronic acid can collagen can be used as injectables (fillers) (see paras. [0007, 0012, 0033]).
Jacobs teaches a topical composition for skin comprising glucosamine sulfate as the active ingredient and use of glucosamine sulfate for reducing wrinkles, increasing hyaluronic acid production and collagen production, preventing and reversing skin cancer, preventing damage from ultra violet light, functioning as an antioxidant and anti-inflammatory, for lightening (fading) aging hyperpigmentation ("lives", "aging") spots, strengthening vein walls, 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.” In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980). “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to combine glucosamine sulfate with hyaluronic acid or hyaluronic acid and collagen to arrive at the presently claimed invention. One of ordinary skill in the art would be motivated to combine glucosamine sulfate with hyaluronic acid or with hyaluronic acid and collagen because glucosamine sulfate, hyaluronic acid and collagen were taught to have the same purpose (e.g., skin rejuvenation and the treatment of wrinkles). The artisan of ordinary skill would have had a reasonable expectation of success given that glucosamine sulfate, hyaluronic acid and collagen are show to rejuvenate skin, reduce wrinkles and skin sagging and that when combines would have at minimum an additive effect. In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980). MPEP §2144.06. 

Regarding present claim 8, Jacobs teaches glucosamine sulfate is applied topically and Pinsky teaches the skin care composition comprising hyaluronic acid and collagen is applied topically. At the time of the invention, it would have been obvious to administer glucosamine sulfate, hyaluronic acid and collagen topically to arrive at the claimed invention. The artisan of ordinary skill would have been motivated to so with a reasonable expectation of success because topical administration of glucosamine, hyaluronic acid and collagen reduce signs of wrinkles.
Regarding present claims 9, 11, 12 and 13, Jacobs teaches oral glucosamine sulfate is absorbed in humans (see para. [0024]). Jacobs further teaches a study completed in 2001 showed oral glucosamine reduces visible signs of wrinkles and fine lines (see paras. [0028]). At the time of the invention, it would have been obvious to administer glucosamine sulfate orally with a topically or injectable administered hyaluronic acid to arrive at the claimed invention. The artisan of ordinary skill would have been motivated to so with a reasonable expectation of success because glucosamine when orally administered has been shown to reduced signs of wrinkles and fine lines.
	Regarding present claims 14 and 23, Jacobs teach a 5% concentration of glucosamine sulfate (at least 0.1% glucosamine sulfate) has an effect on markedly enhancing the production of the skin's hyaluronic acid in live clinical human skin.
Therefore, the presently claimed invention was prima facie obvious to one of ordinary skill in the art.

Conclusion
No claim is allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658